Citation Nr: 0636306	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right eye.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for residuals of a right eye injury.  This case 
was previously before the Board in May 2004 and March 2006, 
and was remanded on each occasion for additional development 
of the record.  The case is again before the Board for 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that while in service, a trip flare was 
set off and it cracked his eyeglasses.  He argues that he has 
had problems with his right eye ever since service.  

The service medical records are negative for any injury to 
the right eye.  Visual acuity in the right eye was 20/20 on a 
pre-induction examination in September 1966.  In September 
1967, visual acuity in the right eye was 20/25.  The veteran 
was issued new eyeglasses in February 1969.  No abnormalities 
of the eyes were reported on the discharge examination in 
April 1969.  Uncorrected visual acuity in the right eye was 
20/20.

The veteran's discharge certificate discloses that he was 
awarded the Purple Heart Medal and the Combat Infantryman 
Badge.  

A private physician reported in October 1994 that he had 
first seen the veteran about two months earlier.  At that 
time, the right eye was exotropic with an elevated pressure 
and an intumescent cataract.  The physician noted that the 
cataract was removed, although present for approximately 20 
years.  He added that the lens material was almost liquefied 
at the time of surgery.  His concern was whether the eye 
condition represented phacolytic glaucoma.  During a VA 
examination of the eyes in April 2002, the veteran described 
his in-service injury to the right eye, and related that he 
had undergone two operations on his right eye, with the first 
one about six years prior to the examination. 

The Board acknowledges that it has remanded this case on two 
occasions to obtain an opinion concerning whether the 
veteran's current eye disability is related to service.  
Following the June 2005 VA examination, the examiner noted 
that the veteran provided a history of severe eye trauma in 
service, but that there was no evidence in the service 
medical records of such an injury.  He concluded that he 
could not resolve the issue as to the causation of the 
veteran's right eye problems (decreased vision, exotropia, 
cataract and glaucoma) and the relationship to service 
without resort to mere speculation as there was no 
documentation in the chart to substantiate the fact that an 
injury occurred.  

In its March 2006 remand, the Board pointed out the medals 
the veteran received, and that his military occupational 
specialty was light weapons infantry.  The Board observed 
that this was sufficient to concede that the veteran had 
served in combat and that, pursuant to 38 U.S.C.A. § 1154(b) 
(West 2002), it accepted the fact that a trip flare had gone 
off in the veteran's face.  However, the provisions of 
38 U.S.C.A. § 1154 do not obviate the requirement that a 
veteran must submit medical evidence of a causal relationship 
between his current condition and service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming 
combat status, the veteran must provide satisfactory evidence 
of a relationship between his service and his current 
condition.  Wade v. West 11 Vet. App. 302, 305 (1998).  

In ordering another VA examination, the Board directed that 
the examiner to accept as fact that a trip flare went off in 
the veteran's face and broke his right eyeglass lens.  He was 
further advised to provide an opinion as to whether it was at 
least as likely as not that the veteran's cataract resulted 
from a trip flare.

The ensuing VA examination was conducted in May 2006, by the 
same examiner who performed the June 2005 examination.  The 
examiner commented that there was no documentation to support 
the veteran's claim that his eye problem was related to 
service or to substantiate that an injury occurred while on 
active duty.  Thus, he concluded that it was speculative to 
state that there is or could be such a relationship.  It is 
not clear that the examiner was informed that he was to 
assume that a trip flare had gone off in the veteran's face 
during service.  Rather, he relied on the absence of any 
clinical documentation in the service medical records to 
support his opinion.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be afforded a VA 
ophthalmology examination, if possible by 
an examiner who has not previously 
examined him, to determine the nature and 
extent of his current right eye 
disability.  All necessary tests should 
be performed.  The examiner must be 
directed to specifically acknowledge that 
a trip flare went off in the veteran's 
face and that it broke his right eyeglass 
lens.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not (50 percent 
probability or greater) that the 
veteran's current right eye disability 
resulted from the incident with the trip 
flare going off in his face during 
service.  His or her opinion may not rely 
on the fact that there is documentation 
in the service medical records that such 
an injury occurred.  The rationale for 
any opinion expressed must be set forth.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


